                            Case 18-20672-JKO               Doc 27        Filed 10/17/18         Page 1 of 2
                                               United States Bankruptcy Court
                                               Southern District of Florida
In re:                                                                                                     Case No. 18-20672-JKO
Bret Walter Barnes                                                                                         Chapter 7
Heidi V Barnes
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 113C-0                  User: romeroc                      Page 1 of 1                          Date Rcvd: Oct 15, 2018
                                      Form ID: CGFCRD3                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 17, 2018.
jdb            +Heidi V Barnes,   310 SW 190th Avenue,   Hollywood, FL 33029-5442

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 17, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 15, 2018 at the address(es) listed below:
              Matthew Mazur, Jr    on behalf of Joint Debtor Heidi V Barnes mmazurjr@mazur-law.com,
               mazurpaecf@gmail.com;mazurmr43063@notify.bestcase.com
              Matthew Mazur, Jr    on behalf of Debtor Bret Walter Barnes mmazurjr@mazur-law.com,
               mazurpaecf@gmail.com;mazurmr43063@notify.bestcase.com
              Office of the US Trustee   USTPRegion21.MM.ECF@usdoj.gov
              Scott N Brown   sbrown@bastamron.com,
               jarrechavala@bastamron.com;snbrown@ecf.epiqsystems.com;dtimpone@bastamron.com
              Stefan Beuge, Esq.    on behalf of Creditor   J.G.Wentworth Home Lending, LLC
               flsd.bankruptcy@phelanhallinan.com, Stefan.Beuge@phelanhallinan.com
                                                                                             TOTAL: 5
                     Case 18-20672-JKO       Doc 27     Filed 10/17/18      Page 2 of 2
Form CGFCRD3 (12/1/15)

                             United States Bankruptcy Court
                                     Southern District of Florida
                                       www.flsb.uscourts.gov
                                                                                Case Number: 18−20672−JKO
                                                                                Chapter: 7

In re:
Bret Walter Barnes                                    Heidi V Barnes
310 SW 190th Avenue                                   310 SW 190th Avenue
Hollywood, FL 33029                                   Hollywood, FL 33029

SSN: xxx−xx−2791                                      SSN: xxx−xx−8919




                                       NOTICE OF HEARING


NOTICE IS HEREBY GIVEN that a hearing will be held on November 7, 2018 at 11:00 AM at the
following location:

U.S. Courthouse
299 E Broward Blvd #301
Ft Lauderdale FL 33301

to consider the following:

Reaffirmation Agreement with suntrust bank Filed by Creditor SunTrust Bank. (Suntrust Bank
(Cremony))


THIS MATTER HAS BEEN SET ON THE COURT'S MOTION CALENDAR FOR A NON−EVIDENTIARY
HEARING. THE ALLOTTED TIME FOR THIS MATTER IS TEN MINUTES.

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and
shall file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B). Any party who
fails to properly serve any pleadings or other paper may be denied the opportunity to be heard thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities.
Electronic devices, including but not limited to cameras, cellular phones (including those with cameras),
iPads, tablets, pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are
not permitted in the courtroom, chambers or other environs of this court. These restrictions (except for
cameras not integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar
identification card, attorneys who have been authorized to appear by pro hac vice order and witnesses
subpoenaed to appear in a specific case. No one is permitted to bring a camera or other prohibited
electronic device into a federal courthouse facility except with a written order signed by a judge
and verified by the United States Marshal's Service. See Local Rule 5072−2.

Dated: 10/15/18                                       CLERK OF COURT
                                                      By: Christina Romero
                                                      Courtroom Deputy
